Citation Nr: 1521598	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to an effective date earlier than March 1, 2011 for an award of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from August 1978 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A September 2011 rating decision granted entitlement to TDIU and assigned a March 1, 2011 effective date.  A December 2012 decision denied service connection for OSA.

In an October 2014 statement to the RO, the requested service connection for OSA be reconsidered; since the Veteran also withdrew his appeal of this issue in the letter, the Board interprets this statement as a new claim.  The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record during testimony in the October 2014 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of an earlier effective date for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an October 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim of service connection for OSA.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, with respect to the issue of entitlement to service connection for obstructive sleep apnea, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran submitted a written statement to the AOJ in October 2014 which indicated that the Veteran wished to "cancel" his appeal for sleep apnea and requested reconsideration.  As the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for OSA, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

Entitlement to service connection for obstructive sleep apnea (OSA) is dismissed.


REMAND

The Veteran contends that an effective date earlier than March 1, 2011 for the award of a TDIU is warranted.  However, the Board finds additional development is necessary. 

Initially, the Board notes that in his most recent, April 2011, claim for TDIU benefits, the Veteran reported working for Recovery Innovations of California from May 2009 to December 2010.  However, during the August 2011 RO hearing the Veteran has asserted that this was not gainful employment and there is no indication that an employer statement has been sought.  Furthermore, a September 2010 VA progress note indicates that the Veteran was working part-time at the Census Bureau.  As the Veteran's employment history is unclear since September 2007, the Board finds additional development is necessary.  

In a February 2009 formal TDIU claim, the Veteran stated that he was in receipt of California State Disability Insurance (SDI) benefits.  On remand, the AOJ must attempt to obtain the records regarding such benefits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a VA Form 21-4142 for the California state agency that provides his disability benefits.  Upon receipt of the VA Form 21-4142, the AOJ should contact the State of California and obtain copies of the Veteran's records, including any administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  All attempts to obtain these records must be documented in the claims folder.

2.  Request that the Veteran provide an accurate employment history from 2008 until the date of his last gainful employment.  The AOJ should then request that the Veteran's prior employers, including Recovery Innovations of California, complete a VA Form 21-4192.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


